Title: To John Adams from Richard Dobbs Spaight, 18 February 1801
From: Spaight, Richard Dobbs
To: Adams, John



Sir,
Washington City 18th. February 1801

The “Act to provide for the more convenient organization of the Courts of the United States,” having passed into a law, I beg leave to recommend to you, to fill one of the appointments of Circuit Court Judge for the fifth Circuit, John Sitgreaves Esqr, the present Judge for the District of North Carolina, which appointment he has held for ten years past, with a fair and unblemished Character. I am with due Consideration / and Respect / Sir, / Your most Obt. Sert.

Richd: Dobbs Spaight